Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-14-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s response filed 1-3-2022 have been fully considered and are persuasive.  The rejection(s) are withdrawn. 
Allowable Subject Matter
Claims 1-75 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references do not teach or suggest: "...a method to transcribe communications comprising: obtaining an audio message originating at a first device during a voice communication session between the first device and a second device, wherein the second device includes a display screen;
providing the audio message to a first speech recognition system to generate a first transcript of the audio message; making the first transcript available to the second device for presentation on the display screen; in response to obtaining an indication that indicates a quality of the first transcript is below a quality threshold, providing the audio message to a second speech recognition system to generate a second transcript based on the audio message while continuing to provide the audio message to the first speech recognition system to generate the first transcript and continuing to make the first transcript available to the second device for presentation on the display screen; and in response to occurrence of an event that indicates the second transcript is to be made available to the second device instead of the first transcript, making the second transcript available to the second device for presentation on the display screen instead of the first transcript...", along with the other limitations in the claim.
Independent Claim 34 is allowable over the prior art of record since the cited references do not teach or suggest: "...a method to transcribe communications comprising: obtaining an audio message originating at a first device during a voice communication session between the first device and a second device, wherein the second device includes a display screen;
providing at least a portion of the audio message to a first speech recognition system to generate a first transcript of the audio message; making the first transcript available to the second device for presentation on the display screen; providing at least a portion of the audio message to a second speech recognition system to generate a second transcript of the audio message; and 
in response to obtaining an indication that indicates a quality of the first transcript is below a quality threshold, making the second transcript available to the second device for presentation on the display screen instead of the first transcript...", along with the other limitations in the claim.
Independent Claim 35 is allowable over the prior art of record since the cited references do not teach or suggest: "...a method to transcribe communications comprising: obtaining an audio message originating at a first device during a voice communication session between the first device and a second device, wherein the second device includes a display screen;
providing at least a portion of the audio message to a first speech recognition system to generate a first transcript of the audio message; making the first transcript available to the second device for presentation on the display screen; in response to obtaining an indication that indicates a quality of the first transcript is below a quality threshold and while continuing to provide the audio message to the first speech recognition system to generate the first transcript and continuing to make the first transcript available to the second device, the method further including: providing the audio message to a second speech recognition system to generate a second transcript of the audio message; broadcasting, by the second speech recognition system, the audio message; obtaining, by the second speech recognition system, second audio message based on a re-voicing of the broadcast audio; generating, by the second speech recognition system, a second transcript using the second audio message; and in response to occurrence of an event that indicates the second transcript is to be made available to the second device instead of the first transcript, making the second transcript available to the second device for presentation on the display screen instead of the first transcript...", along with the other limitations in the claim.
Independent Claim 68 is allowable over the prior art of record since the cited references do not teach or suggest: "...a system comprising: obtaining an audio message originating at a first device during a voice communication session between the first device and a second device, wherein the second device includes a display screen;
providing the audio message to a first speech recognition system to generate a first transcript of the audio message; making the first transcript available to the second device for presentation on the display screen; in response to obtaining an indication that indicates a quality of the first transcript is below a quality threshold, providing the audio message to a second speech recognition system to generate a second transcript based on the audio message while continuing to provide the audio message to the first speech recognition system to generate the first transcript and continuing to make the first transcript available to the second device for presentation on the display screen; and in response to occurrence of an event that indicates the second transcript is to be made available to the second device instead of the first transcript, making the second transcript available to the second device for presentation on the display screen instead of the first transcript....", along with the other limitations in the claim.
Independent Claim 75 is allowable over the prior art of record since the cited references do not teach or suggest: "...a system comprising: obtaining an audio message originating at a first device during a voice communication session between the first device and a second device, wherein the second device includes a display screen;
providing at least a portion of the audio message to a first speech recognition system to generate a first transcript of the audio message; making the first transcript available to the second device for presentation on the display screen; providing at least a portion of the audio message to a second speech recognition system to generate a second transcript of the audio message; and 
in response to obtaining an indication that indicates a quality of the first transcript is below a quality threshold, making the second transcript available to the second device for presentation on the display screen instead of the first transcript...", along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)


Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653